SHARP, Judge.
Petitioner, Deborah G. Short, seeks a writ of habeas corpus as a result of the denial of her motion for bond reduction. Petitioner is presently being held under a bond of $20,000 for the offense of attempted second degree murder.
This case is similar to Rawls v. State, 540 So.2d 946 (Fla. 5th DCA 1989), where this court found the petitioner’s indigency, family ties, long-term residence in the community and lack of a criminal record were sufficient to show that bail in the amount of $20,000 was excessive. We therefore grant the petition and remand this ease for the circuit court to reduce petitioner’s bail not to exceed $5,000.
PETITION GRANTED.
DANIEL, C.J., and GOSHORN, J., concur.